Title: From John Adams to Heads of Department, 13 March 1798
From: Adams, John
To: Heads of Department


				Philadelphia, 13 March, 1798.
				
				Will it be advisable to present immediately to Congress the whole of the communications from our minister in France, with the exception of the names of the persons employed by the minister Talleyrand to exhibit and enforce his requisitions for a bribe, under an injunction of secrecy as to that particular?

Ought the President, then, to recommend, in his message, an immediate declaration of war?
				
					John Adams.
				
				
			